Citation Nr: 1431782	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for arthritis, to include shoulder, hands, and elbows.  

2.  Entitlement to service connection for a heart disability, to include hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to July 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In November 2013, the Board remanded the issues on appeal for VA examinations and opinions.  

The issue of entitlement to service connection for a heart disorder, to include hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Arthritis of the shoulder, hands, and elbows was not manifested in service or within the Veteran's first post service year, and the only medical opinion to address the etiology of the Veteran's right shoulder, hands, and bilateral elbow disabilities weighs against the claim.  A continuing right shoulder, hands, and bilateral elbow disability was not shown in service or until years thereafter.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder, hands, and elbow disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated May 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran attributes his shoulder, hands, and elbow conditions to the excessive wear and tear of military service on his joints.  As for his shoulder claim, the Veteran's service treatment records are silent for treatment of or diagnosis for a shoulder condition.  In October 2011, the Veteran was seen for right shoulder pain which he reported to have for the past five weeks.  In November 2011, the Veteran was found to have mild degenerative changes involving the acromioclavicular joint in his right shoulder.  

At the Veteran's January 2014 VA examination, the Veteran reported right shoulder pain for the past three years.  The examiner noted that the Veteran is employed as a Postal Worker.  On physical examination he had tenderness to the right trapezius consistent with a trapezius muscle strain diagnosed in 2013.  X-ray noted mild right osteoarthritis.  The Veteran reported flare-ups that limited his use until the pain subsided.  Based on examination, the Veteran had pain on motion, however, there was no change in his ROM with repetitive motions.  The examiner opined that the Veteran's right shoulder osteoarthritis was less like as not to affect his functional ability during any flare-ups or repeated motions over a period of time.  The examiner opined that the Veteran's current right shoulder disability was less likely as not incurred in or caused by an in-service injury, event or illness as there is no causal relationship with military service.  

As for the Veteran's bilateral hand condition, the Veteran's service treatment records are silent for treatment for or diagnosis of a hand condition.  A November 2008 VA treatment note shows the Veteran complained of hand pain, with an x-ray showing osteoarthritis.  At a January 2014 VA examination, the Veteran reported having bilateral hand pain for over four years but could not recall any specific cause.  He reported the pain was constant.  After examination the Veteran was diagnosed with mild to moderate bilateral osteoarthritis.  The VA examiner opined that it was less likely as not that the Veteran's bilateral hand osteoarthritis was incurred in or caused by an in-service injury, event or illness as there is no causal relationship with military service.  

As for the Veteran's bilateral elbow condition, Veteran's service treatment records are silent for treatment for or diagnosis of an elbow condition.  A November 2002 treatment note reflects that the Veteran was evaluated for elbow pain, and x-ray showed a small olecranon spur on the left elbow.  At a January 2014 VA examination, the Veteran reported pain to the bilateral elbows since 2002 but could not recall any specific cause.  He stated the pain varied in frequency and lasted for 2-3 days.  On physical examination, the Veteran had tenderness to lateral epicondyles consistent with lateral epicondylitis and x-ray noted bilateral olecranon spurs.  The diagnosis was bilateral epicondylitis spurs.  The examiner opined that it was less likely than not that the Veteran's bilateral lateral epicondylitis was incurred in or caused by an in-service injury, event or illness as there is not causal relationship with military service.  

Entitlement by way of continuity of symptoms is also not available since a review of all of the Veteran's supporting statements reflects the onset of symptoms long after his discharge from service.

The Board finds the preponderance of the evidence in this case is against the claims for entitlement to service connection for arthritis of the shoulder, hands, and bilateral elbows.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a shoulder, hands, and bilateral elbow disability is denied.  


REMAND

In the Board's previous remand, the Board requested that an examiner provide an opinion as to the etiology of any heart disability, not just hypertension.  As the opinion obtained was limited to hypertension, the Board has no alternative but to remand this issue of another appropriate examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran to undergo another appropriate examination to determine the nature, extent, onset, and etiology of the claimed heart disability, including hypertension.  The claims file and a copy of this remand shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an appropriate examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.

In discussing his or her opinion, the examiner should acknowledge the Veteran's relevant lay statements of his history of the claimed disability.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:

(a) Whether any heart disorder, including hypertension, is currently manifested, and, if so, a diagnosis of such disorder should be made: and

(b) Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested disorder is etiologically related to the Veteran's period of active service from October 1977 to July 1981.

2.  Thereafter, readjudicate the Veteran's remaining claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


